DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims are not amended.

Response to Arguments
Applicant’s arguments, see pgs. 3-11, filed 1/11/21, with respect to the rejection(s) of claim(s) 1-19 under the non-final have been fully considered and are persuasive based on how the prior rejection was written relying on similar references.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 9, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al. CN 103864076 and in view of Xin, et al.  “Morphological evolution of one-dimensional SiC. . .” and in view of Fukuju (US Pub.: 2013/0189521).
	As to Claims 1, 9 and 10, Chen describes a method of preparing silicon carbide using a SiO2 aerogel and a carbon material (abstract).  The process involves formation of the silica 
 As to performing heating at inert conditions, Chen does not state that the heating step is performed in an inert atmosphere.
Xin describes a method of making a SiC product (title).  The reference explains that after combining carbon with silica and placing both in a furnace, the furnace should be filled with argon gas in order to remove residual oxygen as much as possible (section 2.2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill the heating chamber with an inert gas, as taught by Xin for use with Chen because this removes excess impurities, such as oxygen from the reaction.
	As to the particles being spherical, Fukuju explains that when silica aerogels are spherical, it makes it possible to reduce their contact area and thus enable inhibition of heat transfer via contact of the particles (para. 9).  As a result, Fukuju describes manufacturing silica aerogel spherical particles by adding, during the initial phase of forming silica aerogel, a hydrophobic solvent into the aqueous silica sol (para. 55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a hydrophobic solvent into the silica aerogel synthesis solution in order to form spherical silica aerogels, as taught by Fukuju for use with Chen and Xin because making the silica aerogels spherical produces less heat transfer between the particles.

As to Claim 2, Chen teaches that the solution is heated to 1400 degrees C (para. 11).

	As to Claim 3, Xin explains that “it is believed that the suitable temperature of 1550 degrees C may be more favorable during the epitaxial growth stage of forming SiC from silica and a carbon source (see pg. 59, col. 2, last para.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the heating step of Chen to 1550 degrees C, as taught by Xin because this temperature is known to be more favorable during the epitaxial growth stage of forming SiC from silica and carbon.

As to Claim 13, Fukuju teaches a method of manufacturing an aerogel, wherein the aerogel is made using silica sol to make a globular shape (i.e., silica aerogel) (Fukuju, [abstract], Fig.l).  Fukuju expressly teaches that use of globular particles makes it possible to reduce a contact area (point of contact) between the particles and to increase void among the particles, thus enabling inhibition of heat transfer via contact of the particles (para. 9).  As to the surfactant, Fukuju explains that any surfactant may be used, but it is preferable to use one that easily forms a W/O emulsion (para. 58).  Fukuju explains that use of a sorbitan monooleate, sorbitan monostearate and a sorbitan monosesquioleate surfactant are preferred because they fall within those that facilitate spherical formation (para. 58).
	Since Fukuju explains that any surfactant can be used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a surfactant such as sorbitan monooleate, sorbitan monostearate and a sorbitan monosesquioleate for use in the spherical silica aerogels of Chen, Xin and Fukuju and Yeo because these surfactants are known to be useable in facilitating formation of spherical silica aerogel particles. 

Claims 1, 12, 13, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (WO 2008/117995) and in view of Leventis, et al. “Click Synthesis of Monolithic Silicon Carbide. . .” and in view of Fukuju (US Pub.: 2013/0189521).
As to the silica aerogel, Yeo describes a method of making a silica aerogel that has additional benefits of preparing the silica aerogel at a low temperature in a short time and “in an economic manner” (para. 1) and further has the benefit of recovering a large amount of used solvent and silylizing agent (para. 1).  This process has these benefits over many other prior art methods known to make silica aerogel (para. 4, 5, 6, 8, 9, 10, 11, 12).  In addition to the benefits described, Yeo proposes to overcome the other drawbacks associated with the prior art cited by additionally making their silica aerogel with a higher surface area and permanently hydrophobic (para. 14, 15).
The process of Yeo describes first adding a water glass solution in water and acid (para. 56).  To this mixture, polyethyleneglycol is added, which is a surfactant (para. 56).  After this, the pH of the solution is slowly increased with the addition of more water glass (para. 56).  In this instance, since the water glass is used to raise the pH, it can be considered to function as a neutralizer.  After formation of gel, the solution is washed and then an alcohol solvent is used (para. 56).  One of these alcohols can be considered the gelling agent.  
Both alcohols replace the solvent, which can be considered solvent substitution (see example 1, para. 56).  Then a silica-based compound is used, which can be considered the surface modification step of the wet silica (See example 1, para. 56).  The product is then dried (para. 60).
Yeo does not disclose that this silica aerogel is used to make silicon carbide.
	Leventis describes a means of making silicon carbide (title) using a silica aerogel (pg. 2792, col. 2, lines 1-2) and a carbon source (equation 2).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silica aerogel of Yeo to manufacture SiC, as taught by Leventis because deriving SiC from silica aerogels is a known means to make this useful product.
	As to formation of spherical SiC particles, Leventis is not clear on this feature.
	As to the particles being spherical, Fukuju explains that when silica aerogels are spherical, it makes it possible to reduce their contact area and thus enable inhibition of heat transfer via contact of the particles (para. 9).  As a result, Fukuju describes manufacturing silica aerogel spherical particles by adding, during the initial phase of forming silica aerogel, a hydrophobic solvent into the aqueous silica sol (para. 55).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a hydrophobic solvent into the silica aerogel synthesis solution in order to form spherical silica aerogels, as taught by Fukuju for use with Yeo and Leventis because making the silica aerogels spherical produces less heat transfer between the particles.

As to Claim 13, Fukuju teaches a method of manufacturing an aerogel, wherein the aerogel is made using silica sol to make a globular shape (i.e., silica aerogel) (Fukuju, [abstract], Fig.l).  Fukuju expressly teaches that use of globular particles makes it possible to reduce a contact area (point of contact) between the particles and to increase void among the particles, thus enabling inhibition of heat transfer via contact of the particles (para. 9).  As to the surfactant, Fukuju explains that any surfactant may be used, but it is preferable to use one that easily forms a W/O emulsion (para. 58).  Fukuju explains that use of a sorbitan monooleate, sorbitan monostearate and a sorbitan monosesquioleate surfactant are preferred because they fall within those that facilitate spherical formation (para. 58).
	Since Fukuju explains that any surfactant can be used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a surfactant such as sorbitan monooleate, sorbitan monostearate and a sorbitan monosesquioleate for use in the spherical silica aerogels of Chen, Xin and Fukuju and Yeo because these surfactants are known to be useable in facilitating formation of spherical silica aerogel particles. 

	As to Claim 17, Yeo describes adding a silicate source in an amount of 5 wt % and 10 wt % (para. 56 in example 1, adding up both HMDSO and TMMS.

Claims 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xin and Fukuju or Yeo, Leventis and Fukuju as applied to claim 1 above, and further in view of Yeo (WO 2008/117995) and in view of Yamada (US Pat.: 4981666).
The references cited above do not state that the silica aerogel is a hydrophobic powder, As to the silica aerogel, Yeo describes a method of making a silica aerogel that has additional benefits of preparing the silica aerogel at a low temperature in a short time and “in an economic manner” (para. 1) and further has the benefit of recovering a large amount of used solvent and silylizing agent (para. 1).  This process has these benefits over many other prior art methods known to make silica aerogel (para. 4, 5, 6, 8, 9, 10, 11, 12).  In addition to the benefits described, Yeo proposes to overcome the other drawbacks associated with the prior art cited by additionally making their silica aerogel with a higher surface area and permanently hydrophobic (para. 14, 15).
The process of Yeo describes manufacturing the silica aerogel (see example 1), followed by drying the resulting product (para.71). The silica product is a powder (para. 79).
As to the reason to employ a hydrophobic material, Yeo explains that it results in a high surface area (see above), but the reference does not describe the applicability to formation of SiC.
Yamada describes a means for making SiC (title and abstract).  In the background, Yamada explains that in making SiC, the initial starting surface area of the starting material is gradually decreased and causes shrinkage (col. 2, lines 21-25).  Therefore as a result, the starting silica material should have a large surface area (col. 1, lines 55-57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the process of Yeo for making silica aerogel in Chen, Xin and Fukuju or or Yeo, Leventis and Fukuju because making a permanently hydrophobic silica aerogel powder produces the desired high surface area, which is preferred when making SiC, as explained by Yamada. 

	As to Claim 7, Yeo describes the surface area of their silica aerogel is being about 830 to 860 mg/2 (pg. 7, para. 40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the process of Yeo for making silica aerogel in Chen, Xin and Fukuju or Yeo, Leventis and Fukuju because making a permanently hydrophobic silica aerogel powder produces the desired high surface area, such as 830 to 860 mg/2, which is preferred when making SiC, as explained by Yamada. 

Claims 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xin and Fukuju as applied to claim 1 above, and further in view of Yeo (WO 2008/117995).
As to the silica aerogel, Chen does not disclose all the aspects of the claims of how to make the silica aerogel according to claims 12 and 17.
Yeo describes a method of making a silica aerogel that has additional benefits of preparing the silica aerogel at a low temperature in a short time and “in an economic manner” (para. 1) and further has the benefit of recovering a large amount of used solvent and silylizing agent (para. 1).  This process has these benefits over many other prior art methods known to make silica aerogel (para. 4, 5, 6, 8, 9, 10, 11, 12).  In addition to the benefits described, Yeo proposes to overcome the other drawbacks associated with the prior art cited by additionally making their silica aerogel with a higher surface area and permanently hydrophobic (para. 14, 15).
The process of Yeo describes first adding a water glass solution in water and acid (para. 56).  To this mixture, polyethyleneglycol is added, which is a surfactant (para. 56).  After this, the pH of the solution is slowly increased with the addition of more water glass (para. 56).  In this instance, since the water glass is used to raise the pH, it can be considered to function as a neutralizer.  After formation of gel, the solution is washed and then an alcohol solvent is used (para. 56).  One of these alcohols can be considered the gelling agent.  
Both alcohols replace the solvent, which can be considered solvent substitution (see example 1, para. 56).  Then a silica-based compound is used, which can be considered the surface modification step of the wet silica (See example 1, para. 56).  The product is then dried (para. 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the process of making silica aerogel, as taught by Yeo for use with the process of making SiC of Chen, Xin and Fukuju because this process is known to improve surface area and make the silica aerogel permanently hydrophobic.

	As to Claim 17, Yeo describes adding a silicate source in an amount of 5 wt % and 10 wt % (para. 56 in example 1, adding up both HMDSO and TMMS.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xin and Fukuju or Yeo, Leventis and Fukuju as applied to claim 1 above, and evidenced by or in view of Knez “incorporation of Drugs and Metals into aerogels. . “.
Knez explains that aerogels are generally low density (pg 1, para. 1) and silica aerogels are known to have a density of 0.003 to 0.5g cm3 (section 12.2.1).
Therefore, the same composition has the same density.
	Furthermore, since silica aerogels are known to have a density of 0.003 to 0.5 g/cm3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the silica aerogel used in the references above has a known density, such as around 0.003 to 0.5 g/cm3 because this is typical in the field of silica aerogels.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xin and Fukuju or Yeo, Leventis and Fukuju as applied to claim 1 above, and further in view of Omidi “Synthesis and Characterization of SiC ultrafine. . ..
Omidi describes a method of synthesizing SiC particles (title).  The reference explains that excess carbon used during elevated heating temperatures cause the carbon to decompose into the pores to the gel to start carbothermal reduction reactions throughout the gel and lead to the formation of SiC particles (pg. 5782, col. 2, para. 1).  Omidi explains that the product made includes mostly globular particles (pg. 5782, col. 2, para. 2).  This is due to both the presence of excess carbon (pg. 5782, col. 2, last sentence and conclusion section, attributing the C/S ratio) and the elevated temperature (conclusion).  
Omidi concludes that an optimum reaction temperature as well as mass ratio between C and Si result in the desired globular particles formed of SiC (conclusion).  As to a desirable ratio, Omidi explains that an effective ratio of silicon to carbon can be about 1 (pg. 5782, section 3.2, sentence 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that optimization of temperature and carbon/Si ratio of about 1 results in the desirable spherical SiC formation, as taught by Omidi for use with the SiC of Chen, Xin and Fukuju or Yeo, Leventis and Fukuju because optimizing these conditions are known to produce the desired results. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xin and Fukuju or Yeo, Leventis and Fukuju as applied to claim 1 above, and further in view of Wang, et al. “Synthesis of nanstructured silicon carbide spheres. . .”.
	 As to the formation of silica aerogel spheres with an average size of 0.01-100 micrometers, Wang explains that their SiC is made by combining a gaseous SiO with a carb material (pg. 304, para. 1).  After conducting the combination over several experiments, Wang explained that spherical SiC product made had a similar diameter to the initial carbon spheres used, which confirmed that the SiC spheres made were derived from the spherical carbon template used (pg. 304, col. 2, middle pg).  Wang explains that their particles can be made at about 4 micrometers (see Fig. 2).  
	Therefore, because Wang explains that the final SiC shape is based on the shape of the carbon template used, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a spherical SiC particle as a result of the spherical components, as taught by Wang for use with Chen, Xin and Fukuju or Yeo, Leventis and Fukuju because Wang explains that the product takes the shape the precursors. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xin and Fukuju and Yeo or Yeo, Cu and Fukuju as applied to claim 12 above, and further evidenced by Santa Cruz Biotechnology [Sorbitan Monooleate Material Safety Data Sheet, 2011] (SCBT).
	As to Claim 14, Fukuju teaches use of 0.02% to 4.05% surfactant of a total volume of silica precursor solution after completion of step (a) as set forth next, thus overlapping the 3.0% to 9.0% range of instant claim 14. 
	More specifically, Fukuju teaches 0.05 g to 10 g of surfactant per 100 mL of aqueous silica sol (Fukuju, [0059]), which corresponds to 0.0507 to 10.14 ml of surfactant per 100 mL of aqueous silica sol using a 0.986 sorbitan monooleate specific gravity (water=l) as evidenced by SCBT (SCBT, [Section 5]). Fukuju further teaches a silica precursor solution using 400 mL of silica sol made by ion-exchanging a sodium silicate solution and mixing with 600 mL of Hexane (i.e., a solvent) (Fukuju, [0137]; [0138]). 
	The amounts of sodium silicate solution and Hexane correspond to 250 mL of a mixture of sodium silicate solution and Hexane per 100 mL of silica precursor (=(400+600)/400). Thus, the 0.0507 to 10.14 ml of surfactant per 100 mL of silica precursor corresponds to 0.02% to 4.05% of surfactant of a total volume of silica precursor solution after completion of step (a). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of 0.02% to 4.05% surfactant, as taught by Fukuju and SCBT for use with the process of making a silica aerogel of Chen, Xin and Fukuju and Yeo because this concentration of surfactant is a known and effective concentration for the manufacture of the silica aerogel product.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xin, Fukuju and Yeo or Yeo, Cu and Fukuju as applied to claim 12 above, and further in view of Chen (CN 102613245), Chen II.
As to the concentration of neutralizer, Yeo describes adding water to neutralize the pH of the acidic water-glass slurry in order to increase the pH of the slurry (see above), but Yeo does not state adding a base to the slurry in order to increase the pH of the solution or how much to add.
Chen II describes a means for producing a silicon dioxide aerogel (abstract) and explains that a slurry of ammonia and water is used to increase the pH of the solution (abstract).  Chen explains adding an amount of water-water in an amount of 5-10 wt % (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a base, such as ammonia-water, in order to neutralize the slurry, as taught by Chen II for use in neutralizing and increasing the pH of the acidic silica slurry of Yeo, Chen, Xin and Fukuju or Yeo, Cu and Fukuju because this is a known slurry useable in increasing the pH of the acidic silica slurry.
	As to the amount, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the base of Chen II as the base in Yeo in the amount of 5-10 wt %, as described by Chen II for use with the silica aerogel of Yeo, Chen, Xin and Fukuju or Yeo, Cu and Fukuju because this is a known concentration for effectively increasing the pH of the silica starting slurry.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen I, Xin, Fkuju and Yeo or Yeo, Cu and Fukuju as applied to claim 12 above, and further in view of Suzuki (US Pub.: 2009/0087665).
Suzuki describes a method for preparing silica aerogels (abstract) by treating an acidic solution (para. 15) with a silicate-source (para. 16) in an organic solution (para. 20, 21), which can be either ethanol, n-propanol or butanol (para. 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ ethanol instead of either n-propanol or butanol, as taught by Suzuki for use with the process of making silica aerogels of Chen I, Xin, Fkuju and Yeo or Yeo, Cu and Fukuju because these solvents are known to be interchangeable.

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen I, Xin, Fkuju and Yeo or Yeo, Cu and Fukuju as applied to claim 12 above, and further in view of Joung et al. [US 2012/0225003] (Joung).
	As to the amount of time making the silica aerogel takes, Joung teaches a method of preparing silica aero-gel powders having a short preparation time and stable preparation processes (Joung, [abstract]), including a hydrophobic silica aerogel (Joung, [0037]). 
	Joung further teaches it is well known to one of ordinary skill in the art that it takes at least 6 hours to perform a method of preparing a silica aerogel powder and that it is difficult to achieve mass production since the method includes complicated processes such as controlling of heat generated in chemical reactions, maturing and washing (para. 26).  However, according to Joung, if heat is generated in the chemical reactions is low, then some of the steps can be reduced so that the processing can take 2 hours or less (para. 26).
	Therefore, since Joung explains that some of the steps can be optimized to reduce the amount and number of steps, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the process conditions such that the process for making silica aerogel ranges from about 6 hrs to less than 2 hours, as described by Joung for use with Chen I, Xin, Fukuju and Yeo or Yeo, Cu and Fukuju because it is known to optimize these process steps depending on the exothermic nature of the reaction steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 5, 2021